An unpub|ishelH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

 

DEBRA D’AMATo, AN INDIVIDUAL, N@. 62690
Appellant, ’

VS.  :;3§1 9
WESTPARK HoMEoWNERs’ F  L  
ASSoCIATIoN, A NEVADA NoN- APR 2 g 2013
PRoFIT CoRPoRATIoN,

Respondent. l cr TRAC»'=ESK .L;`NEEM§S

         

ORDER DISMISSING APPEAL

When this proper person appeal was docketed, this court gave
appellant 40 days to file and serve her civil proper person appeal
statement. Appellant’s civil appeal statement was due in this court by
April 8, 2013. To date, appellant has failed to file her civil proper person
appeal statement or otherwise respond to this court’s directive.
Accordingly, we conclude that appellant has abandoned this appeal, and

W€

ORDER this appeal DISl\/[ISSED.

@-‘->~°-9~»